In a proceeding to invalidate a petition designating Anne Marie Delaney as a candidate in the Democratic Party Primary Election to be held on September 10,1981 for the public office of Council Member from the 21st Council District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 18,1981, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements, on the decision of Justice Zelman at Special Term. Damiani, J. P., Gibbons, Gulotta and Bracken, JJ., concur.